Acknowledgment
The amendment filed on 5 March, 2021, responding to the Office Action mailed on 7 December 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-6, 9-11, 14-19 and 21-25 to are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Examiner Interview Summary
Examiner contacted Mr. Matthew W. Glause on 9 March, 2021 by telephone to review Applicant’s remarks and comments, as well as, the scope and content of the prior art.  Applicant noted that there was no nexus between prior art problem, controlling concentration of oxygen and nitrogen concentration in the switching layer, and Applicant’s disclosure of controlling nitrogen diffusion from the top electrode to the switching layer because Takahashi does not disclose a top electrode comprising non-metal element (e.g. Nitrogen).  Examiner noted that claim 1 does not recite nitrogen and further it did not appear to Examiner that articulating a nexus between the problem known in the prior art and Applicant’s claim was not a requirement to make a prima facie case for an obvious to try rejection pursuant to KSR.  Upon further consideration, Examiner also noted that the only difference between the Takahashi reference and the 
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant recounts the teaching of Takahashi top metal electrode, 15 and Examiner’s action regarding the same.  Takahashi teaches the top electrode is a metal but does not specifically state that the top electrode includes a non-metal.  See Remarks at page 8 paragraph 2.
Applicant argues that the rejection of claim 1 was defective as the action did not show that diffusion of oxygen and nitrogen layer from metal layer 15 to resistance change layer 1 is occurring in the Takahashi reference and consequently there was no nexus to make a prima facie case of obviousness on the basis of an obvious to try rationale.  It is reasonable to argue that Takahashi does not teach non-metal diffusion because he teaches the top electrode is a metal without reference to more. Yet it must 
Yet, MPEP 2143 provides the analytical frame work for an obvious to try rationale. MPEP 2143 recites that Examiner must articulate, 1) a recognized problem, 2) a finite number of potential solutions to the problem, 3) a finding that an artisan could have pursued the known potential solutions with a reasonable chance of success and optionally, additional findings based upon the Graham factors.  The prima facie case does not require Examiner to articulate a nexus between a problem made known by Applicant’s disclosure, prevention of diffusion of a non-metal, is the problem known by the prior art.  Nevertheless, it appears that Applicant’s problem of controlling the non-metal ion concentration in the switching layer is recognized by the prior art, Takahashi at [0018].
Initially, Examiner notes the Action Mailed 7 December, 2020 conforms to MPEP 2143.  Specifically the action recites ‘Examiner notes there is a recognized problem in the art, i.e. the control of the oxygen and nitrogen concentration in the switching layer of a ReRAM device, as taught by Takahashi.  Examiner notes the prior art teaches a finite number of materials for the diffusion barrier and the top electrode.  Furthermore an artisan could have tried each of these combinations of materials with a reasonable chance of success in controlling both the nitrogen and oxygen (non-metals) diffusion into the switching layer”, See Office Action mailed 7 December, 2020 at ¶ 23.  The prior art teaches the importance of controlling oxygen and nitrogen in the switching layers, see Takahashi at [0018-19] teaching the concentration of oxygen and nitrogen in the switching layer is to be controlled within a stated range.  Both Takahashi and Tendulkar 
Turning to claim 1, the barrier is configured to block diffusion the non-metal element of the top electrode.  The claim does not recite the identity of the non-metal element.  Examiner notes both oxygen and nitrogen are non-metal elements.  The claim merely requires the diffusion barrier to block diffusion of the non-metal element.  Examiner notes that the blocking of diffusion can be accomplished by merely consuming any non-metal element by reaction with the ‘barrier’ layer, e.g. reaction of nitrogen or oxygen with Ti, Ta or W to form the respective sub oxide or oxide or sub-nitride or nitride.  Because Takahashi discloses the diffusion barrier is Ta, Ti and W, consistent with Applicant’s disclosure, it appears that Takahashi’s material can perform this function irrespective of the composition of the top electrode.  The presence of the Takahashi’s diffusion barrier implies that there is some need to scavenge oxygen or nitrogen to control the concentration of these species in the switching layer irrespective of the generic recitation that the top electrode is a metal.  Taken as a whole, it appears 
To the extent that Applicant’s argument have merit, the Examiner notes that in the alternative, and more simply, that Tendulkar teaches that metal nitrides are suitable material for top electrodes and so the prior art recognizes the equivalence of metals and metal nitrides as materials for the top electrode of an ReRAM device and consequently modification of Takashi with a TiN or TaN top electrode material is merely a substitution of art recognized equivalent material, i.e., TiN or TaN for a metal, see MPEP 2143.  Thus for at least this reason, the rejection of claim 1 over the prior art of record is proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0008603 (Takahashi), Kim, Taeyoon, et al. “Exploring Oxygen-Affinity-Controlled TaN Electrodes for Thermally Advanced TaOx Bipolar Resistive Switching.” Scientific Reports, vol. 8, no. 1, 2018, doi:10.1038/s41598-018-26997-y (Kim) and U.S. 2014/0175360 (Tendulkar).
Regarding claim 1, Takahashi discloses a resistive random-access memory (RRAM) cell comprising: 
a bottom electrode, 13 [0049] e.g. TaN; 

    PNG
    media_image1.png
    601
    542
    media_image1.png
    Greyscale
a switching layer, 1 [0016] e.g. SiO2 or TMO, over the bottom electrode, as shown; 
an active metal layer, 3 [0014] e.g. Al, Cu, Ag, Ni,  over the switching layer; 
a top electrode, 15 described as contact metal layer at [0048], over the active metal layer, as shown; and 
a barrier layer, 13 described as Ti, Ta, W, at [0049], between the top electrode and the active metal layer, as shown, wherein the barrier layer is conductive, Ti is a conductor and the barrier is configured to block diffusion of a non-metal, e.g., nitrogen or oxygen, because at least these species will react with Ti thus preventing its further diffusion into the device active layer or diffusion layer. 
Examiner understands that Takahashi teaches that it is important to control the oxygen and nitrogen concentration in the switching layer between an upper and lower bound so that there is adequate adhesion to the ion source and counter electrode, as well as, suppression of excessive ion source diffusion.
Takahashi does not teach the top electrode comprises a non-metal element and wherein the top electrode depends on more energy to react with oxygen than the active 
Tendulkar is directed to ReRAM cells using TMOs.  Regarding claim 1, Tendulkar teaches a resistive random-access memory (RRAM) cell comprising: a bottom electrode, 302 [0044], e.g. TiN, TaN [0046];  a switching layer, 304 [0050-53, 56], e.g. TiO, AlO, TaO, etc. over the bottom electrode, as shown;  a top electrode, 306 [0044], e.g. TiN, TaN [0046] over the switching layer, wherein the top electrode comprises a metal element, e.g., Ti or Ta, and a non-metal element e.g., N, B [0046], and a barrier layer, [0045], between the top electrode and the switching layer, wherein the barrier layer is conductive, TaN is conductive.
Tendulkar teaches refractory metal nitrides are suitable materials for a top electrode in Takahashi’s ReRAM device.
Kim is directed to a study on TaNx electrodes for ReRAM devices in which the nitrogen content is a key factor that governs its oxygen affinity and structural phase.  Kim teaches that low oxygen affinity TaNx electrodes are essential for ensuring thermally stable resistive switching responses in annealed states, see Figure 1 and corresponding discussion.  An artisan would recognize that a material with low oxygen affinity depends on more energy to react with oxygen, i.e., to overcome the low affinity for oxygen.
Taken as a whole, the prior art is directed to ReRAM devices and related materials.  Tendulkar teaches that refractory metal nitrides are suitable materials for top and bottom electrodes in ReRAM devices.  Kim teaches that at least in the case of the refractory nitride TaN used as an electrode that configuration of the electrode with a low oxygen affinity is essential for insuring a thermally stable resistive switching response.  An 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the top electrode comprises a non-metal element, e.g. N, and wherein the top electrode has a lower reactivity to oxygen, i.e. a carefully controlled nitrogen concentration as taught by Kim and the barrier are configured to block diffusion of the non-metal element from the top electrode to the active metal layer, where Examiner notes that Ti, Ta, Al, etc., will scavenge atomic nitrogen thus preventing nitrogen diffusion owing to the sinking of nitrogen in the refractory metal, thus making a device that has a thermally stable switching response by substituting TaNx for the top electrode because Tendulkar teaches TaN is an art recognized equivalent for a metal electrode in an ReRAM device and Kim teaches that a TaNx electrode is necessary to achieve the thermally stable switching response, see MPEP 2143, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Furthermore, Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "the top electrode depends on more energy to react with oxygen than the active metal layer", intended use and other types of functional language must result in a structural difference between the claimed invention In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, the use of a TaNx top electrode with a Ta diffusion barrier results in all structural limitations recited within the scope of the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having these limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Takahashi's using a TaNx as a top electrode and so the modified device meets the claim.
Regarding claim 2 which depends upon claim 1, Takahashi teaches the barrier layer consists essentially of the metal element, e.g. Ti or Ta [0049] when used with Tendulkar’s/Kim’s TaNx. 
Regarding claim 3 which depends upon claim 1, Tendulkar and Kim teach the non-metal element is nitrogen.
Regarding claim 4 which depends upon claim 1, Tendulkar teaches the top electrode comprises titanium nitride, tantalum nitride, or tungsten nitride, [0047], Kim teaches the top electrode should be a TaNx material and Takahashi teaches the active 
Regarding claim 5 which depends upon claim 1, Takahashi teaches at [0050] the barrier thickness is 5-15 nm which an artisan would recognize as 50-150 angstroms.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a thickness of the barrier layer is between about 50-100 angstroms because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 which depends upon claim 1, Tendulkar teaches the top electrode is e.g. TaN which has a ratio of atoms of metal to nonmetal of 1:1 and Kim teaches that top electrode should be TaNx with x at 0.5-1.3, see methods section, and so it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a ratio of atoms of the metal element in the top electrode and atoms of the non-metal element in the top electrode is about 1:1 to about 1:1.1 because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 9 which depends upon claim 1, Takahashi teaches wherein the active metal layer comprises a majority element, e.g. Ag, and wherein the RRAM cell .

    PNG
    media_image2.png
    488
    765
    media_image2.png
    Greyscale
 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0380193 (Chen) and Kim.
Regarding claim 1, Chen discloses at Figure 8 a resistive random-access memory (RRAM) cell comprising: 
a bottom electrode, 213 [0015, 17]; 
a switching layer, 215/217 [0015-18], over the bottom electrode; 
an active metal layer, 219 [0019], over the switching layer; 
a top electrode, 223 [0016, 17, 21] over the active metal layer, wherein the top electrode comprises a metal element, e.g. Ti or Ta, and a non-metal element, e.g. N, and suggests the top electrode depends on more energy to react with oxygen than the active metal layer, TiN has a higher oxidation potential than Ti because it is in a lower oxidation state. 
Chen does not teach a barrier layer between the top electrode and the active metal layer wherein the barrier layer is conductive and is configured to block diffusion of the non-metal element from the top electrode to the active metal layer.

Referring to the discussion above, Kim teaches that it is essential that a TaNx electrode in a ReRAM device must be configured with a low oxygen affinity to produce a device with a thermally stable switching response and configuring the top electrode as a TaNx material is essential for a thermally stable switching response.
Taken as a whole, the prior art is directed to ReRAM devices.  Takahashi teaches that the barrier layer is important to control the oxygen and nitrogen concentration in the switching device.  Takahashi teaches the barrier may be Ti, Al or Ta which an artisan will recognize as scavenging nitrogen.  Kim teaches that a top electrode of TaNx with a low oxygen affinity is essential to have a thermally stable switching response.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 a barrier layer between the top electrode and the active metal layer, as taught by Takahashi, wherein the barrier layer is conductive, as taught by Takahashi, and is configured to block diffusion of the non-metal element from the top electrode to the active metal layer, where an artisan would recognize that Ti, Ta and W will scavenge any atomic nitrogen thereby preventing its diffusion and further with a TaNx top electrode as taught by Kim which depends on more energy to react with oxygen, as taught by Kim, to produce a thermally stable switching response as taught by Kim and because the combination of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 10-11 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10 the prior art does not teach the device of claim 10, wherein a width of the barrier layer is less than a width of the metal layer.
Claims 11 and 14 depend upon claim 10 and are allowable on that basis.
Regarding claim 15 the prior art does not teach the method of claim 15, wherein the patterning of the bottom and top electrode layers, the dielectric layer, the conductive barrier layer, and the metal layer comprises a planarization into the bottom and top electrode layers and the conductive barrier layer.
Claims 16-19 depend directly or indirectly on claim 15 and are allowable on that basis.
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21 the prior art does not teach the device of claim 1, wherein the barrier layer has a pair of sidewalls respectively on opposite sides of the barrier layer, wherein the active metal layer has a pair of sidewalls respectively on the opposite sides, and wherein the sidewalls of the barrier layer are between and laterally offset from the sidewalls of the active metal layer.
Regarding claim 22 the prior art does not teach the device claim 1, [wherein] further comprising: a second barrier layer between and directly contacting the barrier layer and the top electrode, wherein the second barrier layer is conductive material different than that of the barrier layer and is configured to block diffusion of the non-metal element from the top electrode to the active metal layer.
Regarding claim 23 the prior art does not teach the device claim 1, wherein the barrier layer is amorphous.
Regarding claim 24 the prior art does not teach the device claim 1, wherein the barrier layer is equiaxed crystalline.
Regarding claim 25 the prior art does not teach the device claim 1, wherein a width of the barrier layer is greater than that of the top electrode, and wherein the barrier layer directly contacts the active metal layer and the top electrode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893